Citation Nr: 1307100	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include panic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.
  
This matter initially came before the Board of Veterans' Appeals (Board) from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for a nervous disorder.

In his September 2003 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In October 2004, he withdrew his hearing request.

In April 2005, June 2009, and March 2010, the Board remanded this matter for further development.

In January 2011, the Board denied the claim of service connection for a psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a July 2012 memorandum decision, the Court set aside the Board's January 2011 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In its July 2012 decision, the Court explained that efforts need to be undertaken to attempt to obtain additional service treatment records.  Specifically, the Veteran has reported on various occasions that he had received psychiatric treatment in service at the Jacksonville Naval Hospital (Jacksonville) between September 1971 and February 1972.  The agency of original jurisdiction (AOJ) contacted the National Personnel Records (NPRC) on numerous occasions and requested all available treatment records from Jacksonville during various time periods between October 1971 and October 1972.  The NPRC responded on each of these occasions that no records were available.  Although it appears that in March 2007 the NPRC searched all available records from Jacksonville dated in 1971 and 1972, a remand is necessary to again attempt to obtain any available treatment records from Jacksonville during the period identified by the Veteran in accordance with the Court's decision.

Moreover, a June 2010 VA examination report reflects that the Veteran had received psychiatric treatment at the VA Medical Center in Orlando, Florida (VAMC Orlando).  The only VA treatment records in the claims file are contained in the Miami Vista electronic records system and are dated to May 2003.  There are no treatment records from VAMC Orlando in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, if any additional treatment records are obtained and associated with the claims file, the Veteran should be afforded a new VA psychiatric examination to obtain an opinion as to the etiology of his current psychiatric disability that reflects consideration of the newly obtained records.



Accordingly, the case is REMANDED for the following action:

1.  Contact Jacksonville Naval Hospital, the National Personnel Records Center, and any other appropriate depository and request all records of the Veteran's treatment for a psychiatric disability at Jacksonville Naval Hospital dated from September 1, 1971 through February 29, 1972.   

If the Veteran's service treatment records from Jacksonville Naval Hospital cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the Veteran's service treatment records from Jacksonville Naval Hospital are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability  contained in the Miami Vista electronic records system from May 2003 through the present, from VAMC Orlando, and from any other sufficiently identified VA facility.

 All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  If, and only if, any additional service treatment or VA treatment records are obtained and associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

For any current psychiatric disability identified (i.e. any psychiatric disability diagnosed since February 2000), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, had its onset in the year immediately following service (in the case of any diagnosed psychosis), is related to any of the Veteran's stressors and psychiatric problems in service, or is otherwise the result of a disease or injury in service.  

In answering the above questions, the examiner must specifically acknowledge and discuss any psychiatric disabilities diagnosed since February 2000, all instances of treatment for psychiatric problems documented in the Veteran's service records as well as his reports of any such treatment in service, and the Veteran's reports of stressors in service related to his assigned duties involving ammunition.  The examiner must provide reasons for each opinion given.

5.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case. Thereafter, the case shall be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

